Case 9:20-cv-81337-XXXX Document 1 Entered on FLSD Docket 08/18/2020 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                        CASE NO.

  ANGELINE JEAN BAPTISTE,

         Plaintiff,

  v.

  GASPETROL ENERGY 3 LLC d/b/a SUNOCO GAS
  STATION, a Florida Limited Liability Company and
  SAMUEL GONZALEZ, an individual

        Defendants.
  _________________________________________/

                                           COMPLAINT

         Plaintiff, ANGELINE JEAN BAPTISTE (“Plaintiff” or “Jean Baptiste”), by and through

  her undersigned attorney, hereby files this Complaint against Defendants GASPETROL

  ENERGY 3 LLC d/b/a SUNOCO GAS STATION and SAMUEL GONZALEZ (“Gaspetrol

  Energy,” “Gonzalez” and collectively “Defendants”), and says:

                                   JURISDICTION AND VENUE

         1.        This action is brought against Defendants pursuant to 29 U.S.C. § 201, et seq.

  (hereinafter the “Fair Labor Standards Act”, the “FLSA” or the “Act”).

         2.        Jurisdiction is conferred upon this Court pursuant to 29 U.S.C. § 216(b) and 28

  U.S.C. § 1331.

         3.        Venue is proper in the Southern District of Florida because Plaintiff was

  employed by Defendants in this District; because Defendants, at all material times, conducted

  and continue to conduct business in the Southern District of Florida; because the acts that give

  rise to Plaintiff’s claims occurred within the Southern District of Florida; pursuant to 28 U.S.C.

  §§ 1391(b) and (c); and because Defendants are subject to personal jurisdiction herein.

                                                  1
Case 9:20-cv-81337-XXXX Document 1 Entered on FLSD Docket 08/18/2020 Page 2 of 7



         4.      All conditions precedent to this action have been performed or waived.

                                               PARTIES

         5.      Plaintiff is a resident of Palm Beach County. During all times relevant to this

  Complaint, Plaintiff was employed by Defendants as a Cashier. Plaintiff was therefore an

  employee as defined by 29 U.S.C. § 203(e).

         6.      Defendant Gaspetrol Energy is a Florida Limited Liability Company organized

  and existing under and by virtue of the laws of Florida and registered to do business within

  Florida. Gaspetrol Energy has its principal place of business in North Palm Beach, Florida.

  Defendant Gaspetrol Energy has, at all times material hereto, conducted substantial and

  continuous business within the Southern District of Florida, and is subject to the laws of the

  United States and the State of Florida.

         7.      Gaspetrol Energy does business as Sunoco Gas Station, together with a

  convenience store attached to the station.

         8.      Defendant Gonzalez owned and operated Defendant Gaspetrol Energy at all times

  material hereto and, upon information and belief, is a resident of Palm Beach County, Florida.

         9.      Defendant Gonzalez had operational control of significant aspects of Gaspetrol

  Energy’s day to day functions, including employment practices and compensation of employees,

  and was responsible for the supervision and control of Plaintiff and the work Plaintiff performed.

         10.     Defendant Gonzalez also had the power to hire and fire employees of Gaspetrol

  Energy, set their wages, retain time and/or wage records, and otherwise control the terms of the

  employment. Defendant Gonzalez also had the power to stop any illegal pay practices that

  harmed Plaintiff.




                                                  2
Case 9:20-cv-81337-XXXX Document 1 Entered on FLSD Docket 08/18/2020 Page 3 of 7



            11.   Defendant Gonzalez acted and acts directly in the interests of Gaspetrol Energy in

  relation to its employees and, thus, Defendant Gonzalez was and is an employer within the

  meaning of Section 3(d) of the FLSA.

            12.   At all times relevant hereto, Defendants were covered employers under the 29

  U.S.C. § 203(d) and (s)(1) in that they had employees engaged in commerce or in the production

  of goods for commerce or that they had employees handling, selling, or otherwise working on

  goods or materials that have been moved in or produced for commerce by any person.

            13.   At all times material to this Complaint, Defendants have had two (2) or more

  employees who have regularly sold, handled, or otherwise worked on goods and/or materials that

  have been moved in or produced for commerce and therefore have employees subject to the

  provisions of the FLSA, 29 U.S.C. § 203.

            14.   Defendants, upon knowledge and belief, have gross revenue which exceeds

  $500,000 for each of the past three (3) years and utilize goods in the flow of commerce across

  state lines.

            15.   Plaintiff was an employee covered by the FLSA in that she was employed by

  Defendants as a cashier, for which she constantly handled goods and materials that were

  transported through state lines.

            16.   During Plaintiff’s employment with Defendants, Plaintiff was directly and

  regularly engaged in interstate commerce and therefore an “employee” as defined by 29 U.S.C. §

  203(e).

                                     GENERAL ALLEGATIONS

            17.   Plaintiff worked for Defendants from December 2019 through on or about June 8,

  2020, during which Plaintiff was compensated at an hourly rate of $10.00.



                                                  3
Case 9:20-cv-81337-XXXX Document 1 Entered on FLSD Docket 08/18/2020 Page 4 of 7



         18.       Plaintiff was normally assigned two shift schedules, from 6 a.m. to 2 p.m. or from

  2 p.m. to 10 p.m.

         19.       During Plaintiff’s employment with Defendants, Defendants regularly assigned

  Plaintiff to work one shift for six days a week and would provide Plaintiff with said schedule in

  advance.

         20.       Defendants sometimes required Plaintiff to finish a double shift in addition to the

  scheduled shift when Plaintiff was already on the job, without advance notice.

         21.       For some other weeks Defendants verbally required Plaintiff to work seven days

  for the coming week, without providing any schedule.

         22.       Plaintiff was almost always required to stay for another fifteen (15) to thirty (30)

  minutes after the scheduled time to wrap up each shift.

         23.       During the entirety of Plaintiff’s employment with Defendants, Plaintiff worked

  an average of approximately fifty (50) to sixty (60) hours per week but Plaintiff received only

  straight time.

         24.       Plaintiff received compensation every two weeks, where Defendants would pay

  Plaintiff eighty (80) hours worked with check, together with a pay stub, Defendants would pay

  Plaintiff for the remaining hours worked in cash, but Defendants would not compensate Plaintiff

  at all for the additional time worked to wrap up each shift after the scheduled time.

         25.       Plaintiff was a non-exempt employee of Defendants and was subject to the payroll

  practices and procedures set forth hereinafter.

         26.       Plaintiff regularly worked in excess of forty (40) hours during one or more

  workweeks within three years of the filing of this Complaint.




                                                    4
Case 9:20-cv-81337-XXXX Document 1 Entered on FLSD Docket 08/18/2020 Page 5 of 7



         27.      At all times pertinent to this action, Defendants failed to comply with 29 U.S.C.

  §§ 201 – 219 in that Plaintiff performed services for Defendants for which no provision was

  made to properly pay overtime for those hours worked over forty (40) in a work-week.

         28.      Defendants and their representatives knew that Plaintiff was working overtime,

  and that Federal law requires employees to be compensated at time and one-half per hour for

  overtime pay.

         29.      In the course of her employment with Defendants, Plaintiff worked the number of

  hours required of her, but was not properly paid time and one-half for all hours worked in excess

  of forty (40) hours during a workweek.

         30.      Plaintiff has retained the undersigned firm to prosecute this action on her behalf

  and has agreed to pay it a reasonable fee for its services.

         31.      Plaintiff is entitled to her reasonable attorneys’ fees and costs if she is the

  prevailing party in this action.

                         COUNT I – VIOLATION OF FLSA/OVERTIME

         32.      Plaintiff re-alleges and re-aver paragraphs 1 – 31 as fully set forth herein.

         33.      During the course of Plaintiff’s employment, Defendants have willfully violated

  the provisions of §7 of the Act [29 U.S.C. §207] by employing employees engaged in commerce

  for workweeks longer than forty (40) hours without compensating them for all hours worked in

  excess of forty (40) hours at a rate not less than one and one half times her regular rate.

         34.      During the entirety of Plaintiff’s employment, Plaintiff worked an average of

  approximately fifty (50) to sixty (60) hours per week.

         35.      Plaintiff was only paid straight time and never overtime.




                                                    5
Case 9:20-cv-81337-XXXX Document 1 Entered on FLSD Docket 08/18/2020 Page 6 of 7



         36.     Plaintiff was not exempt from the overtime provision of the FLSA pursuant to 29

  U.S.C. § 213(a), in that she was neither a bona fide executive, administrative, nor professional

  employee.

         37.     Defendants have knowingly and willfully failed to pay Plaintiff at time and

  one half of her regular rate of pay for all hours worked in excess of forty (40) per week during

  the relevant time period.

         38.     By reason of the said intentional, willful and unlawful acts of Defendants,

  Plaintiff has suffered damages plus incurring costs and reasonable attorneys’ fees.

         39.     As a result of Defendants’ willful violations of the Act, Plaintiff is entitled to

  liquidated damages.

         40.     Plaintiff has retained the undersigned counsel to represent her in this action, and

  pursuant to 29 U.S.C. §216(b), Plaintiff i s entitled to recover all reasonable attorneys’ fees

  and costs incurred in this action from Defendants.

         WHEREFORE, for workweeks within three (3) years of the filing of this Complaint,

  Plaintiff ANGELINE JEAN BAPTISTE demands judgment for:

                 a.      Overtime payment, wages, salary, lost benefits, and any other

                         compensation denied or lost to Plaintiff by reason of Defendant’s violation

                         of the FLSA.

                 b.      Interest on the amount found due;

                 c.      Liquidated damages pursuant to 29 U.S.C. §216(b);

                 d.      Costs associated with this action together with reasonable attorney’s fees

                         incurred in this action pursuant to 29 U.S.C. §216(b); and

                 e.      Such other relief as the Court deems just and proper.



                                                  6
Case 9:20-cv-81337-XXXX Document 1 Entered on FLSD Docket 08/18/2020 Page 7 of 7



                                       JURY TRIAL DEMAND

         Plaintiff ANGELINE JEAN BAPTISTE hereby demands a trial by jury on all issues

  contained herein so triable as a matter of right.

  Dated: August 18, 2020.

                                                 LAW OFFICES OF CHARLES EISS, P.L.
                                                 Attorneys for Plaintiff
                                                 7951 SW 6th Street, Suite 112
                                                 Plantation, Florida 33324
                                                 (954) 914-7890 (Telephone)
                                                 (855) 423-5298 (Facsimile)

                                         By:     /s/ Charles Eiss
                                                 CHARLES M. EISS, Esq.
                                                 Fla. Bar #612073
                                                 chuck@icelawfirm.com
                                                 TIEXIN YANG, Esq.
                                                 Fla. Bar #1010651
                                                 tiexin@icelawfirm.com




                                                      7
